Citation Nr: 1816055	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the disability rating for the Veteran's residuals of hepatitis manifested by an abnormal hepatic profile from 20 percent to 10 percent effective as of July 1, 2015, was proper.

2.  Entitlement to a rating in excess of 20 percent since October 8, 2009, for 
residuals of hepatitis manifested by an abnormal hepatic profile.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1969 to June 1975. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Roanoke, Virginia, Regional Office (RO). In July 2011, the Veteran was afforded a hearing before a Decision Review Officer (DRO). A hearing transcript is in the record. In November 2011, the RO increased the Veteran's rating to 20 percent effective October 8, 2009. In May 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In November 2014, the Board remanded the appeal. In April 2015, the Evidence Intake Center reduced the Veteran's rating to 10 percent effective July 1, 2015. In September 2015 and June 2016, the Board remanded the appeal. In July 2017 and December 2017, the Board obtained outside medical opinions from a Veterans Health Administration (VHA) medical specialist.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an increased rating for residuals of hepatitis manifested by an abnormal hepatic profile and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The evidence in July 2015 did not establish material improvement of the Veteran's residuals of hepatitis manifested by an abnormal hepatic.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's residuals of hepatitis manifested by an abnormal hepatic from 20 percent to 10 percent, effective July 1, 2015, was improper. 38 C.F.R. § 3.344 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The circumstances under which an evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension. Where an evaluation has been in effect for less than five years, the service-connected disorder has not become stabilized, and/or the disability is likely to improve, an evaluation may be reduced based upon "reexaminations disclosing improvement, physical or mental," of the disability. 38 C.F.R. § 3.344(c). 

 The United States Court of Appeals for Veterans' Claims (Court) has clarified that: 

Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).  

The Veteran's rating was reduced because VA examiners found that the Veteran never had hepatitis and, therefore, his current symptoms could not be associated with his service-connected disorder. The Veteran's record contains private treatment records, however, showing that he had hepatitis E antibodies and that he, therefore, had been exposed to the hepatitis E virus. The Veteran's 10 percent rating had been in effect for more than 20 years so he was not reduced below that level.

The reduction was not based on any improvement in the Veteran's symptoms but, instead, on current VA examiners' opinions which questioned whether it was ever proper to grant service connection for hepatitis at all. This is not a valid basis for reducing the Veteran's rating. The reduction decision also ignored the private laboratory results which contradicted the VA examiners' opinions and showed that he did have a history of hepatitis. Therefore, the reduction was improper and the 20 percent rating is restored.


ORDER

The reduction of the rating for the Veteran's residuals of hepatitis manifested by an abnormal hepatic from 20 percent to 10 percent, effective July 1, 2015, was not proper.
      

REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.



2.  Reason for the remand:

The VA and private medical evidence is in conflict as to whether the Veteran has or had hepatitis E or whether his symptoms are attributable to another disorder. The December 2017 VHA medical opinion indicated that a test for hepatitis E viremia would determine whether the Veteran has chronic hepatitis E. This will help determine whether his current symptoms can be attributed to his service-connected disorder. The VHA opinion also indicated that the Veteran should be tested for Epstein-Barr Virus to determine whether any of his symptoms could be attributed to that disease.

Remand of the issue of entitlement to TDIU is necessary because it is inextricably intertwined with his claim for an increased rating for residuals of hepatitis manifested by an abnormal hepatic profile is inextricably intertwined with the Veteran's claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

3.  Schedule the Veteran for blood testing using appropriate technology, such as PCR, to determine whether he has hepatitis E or Epstein-Barr Virus viremia. Provide any other necessary tests or procedures, as well.

If the Veteran has chronic hepatitis E infection, obtain a VA medical opinion from an appropriate physician to determine whether any and/or all of his symptoms are a result of the chronic infection.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


